       Case 1:20-cv-00609-JPW Document 11 Filed 08/21/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JHENSY SAILLANT,                         :    Civil No. 1:20-CV-00609
                                         :
           Petitioner,                   :
                                         :
           v.                            :
                                         :
ANGELA HOOVER, et al.,                   :
                                         :
                                         :
           Respondents.                  :     Judge Jennifer P. Wilson
                                     ORDER
     AND NOW, on this 21st day of August, 2020, for the reasons stated in the

accompanying memorandum, IT IS ORDERED AS FOLLOWS:

  1. Petitioner’s motion to transfer (Doc. 9) is DENIED.

  2. Respondent Angela Hoover is DISMISSED.

  3. The Clerk of Court is directed to amend the caption of this case to name

     William Barr and Matthew Albence as Respondents.

  4. The remaining portions of Petitioner’s petition for writ of habeas corpus

     (Doc. 1) are DENIED WITHOUT PREJUDICE.

  5. The Clerk of Court is directed to close this case.

                                      s/Jennifer P. Wilson
                                      JENNIFER P. WILSON
                                      United States District Court Judge
                                      Middle District of Pennsylvania
